Title: To Thomas Jefferson from Henry Banks, 22 March 1804
From: Banks, Henry
To: Jefferson, Thomas


          
            Sir
            Richmond March 22d. 1804
          
          I have been this day employed by several persons to prepare a Memorial, to be forwarded to you, the design of which will be to postpone your Ratification of an act of Congress which has been passed in conformity to an act of the Assembly of Virginia for establishing a Company to open the Navigation of James River to this City.
          The Memorial will set forth, that the Law deprives trading Vessels of natural advantages, and exposes them to toll without affording the smallest advantage, which Toll will be payable to a private Company;—that all the Shares of the Company were subscribed for within a few Minutes after the Subscription was open’d; & that a Company at whose house the Business was done, subscribed for one fourth of the Shares
          I have great Reason to believe that the Virginia Legislature were misled in the passage of the Law, and that it would not have passed, in its present form if proper representations had been made
          I have not as yet had it in my power to compare the Law with the facts, & therefore, can not at present undertake to say more than I am desired by those who have employed me.
          Other applications are made to members of Congress to make a similar Representation to you for the purpose of procuring Delay, until the Next Sessions of Assembly, & Congress, before which time the facts & the Merits may be fully ascertained & understood, which is intended by those at whose Instance this letter is written
          I have the honor to be your most obedient humble Servant
          
            Henry Banks
          
         